DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Status of Claims
Applicant’s amendment filed 11/15/2021 has been entered.  Claim 1-11, 13 and 21-29 and 31 are pending, claims 6-9 have been withdrawn from consideration, and claims 1-5, 10-11, 13, and 21-29 and 31 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 12, 22, 25, 27, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surti (U.S. 2009/0048486).
With respect to claim 1, Surti teaches an instrument port for introducing an instrument into a surgical site, the instrument port comprising: 
a port body (18) having an instrument channel (15) extending from a proximal end to a distal end of the port body (FIG. 1); 
a bulb (70/20) disposed at the distal end of the port body, the bulb comprising a bulb channel extending from a proximal end to a distal end of the bulb, the bulb channel aligned with the instrument channel, wherein the bulb channel and instrument channel are configured to receive the instrument (FIG. 2); and 
an imaging system (22) disposed in the bulb (para [0026]), wherein the imaging system comprises a camera (50) and an illumination source (52), the illumination source configured to generate a light having a first wavelength, wherein the bulb is at least partially optically transparent to the first wavelength of the light (para [0031]); 
wherein:
the imaging system is fluidically isolated from the surgical site (via 56, para [0027]), and
at least one of (i) relative positions of the camera and the illumination source, or (ii) a thickness of the bulb, is configured to compensate for image distortions caused by light refraction at one or more of (i) an interface between a hollow space within which the imaging system is disposed and a solid portion of the bulb, or (ii) an interface between the bulb channel and the solid portion of the bulb at an axial edge of the bulb channel (para [0027]).
With respect to claim 2, Surti teaches the illumination source comprises a light guide (light bundle, para [0028]) configured to be optically coupled to a light source external to the instrument port.

With respect to claim 3, Surti teaches the imaging system is fluidically isolated from the instrument channel and the bulb channel (FIG. 6 for example).
With respect to claim 10, Surti teaches the bulb is formed of silicone, polycarbonate, polypropylene, polyacetal, or polyether ether ketone, or a combination of two or more of the foregoing materials (para [0031]).
With respect to claim 12, Surti teaches a shape or a material of the bulb is configured to reduce an optical distortion of an image, collected by the imaging system, of the surgical site (para [0031]).
With respect to claim 22, Surti teaches a geometry of the bulb is optimized for use with a particular wavelength of light (para [0027]).
With respect to claim 25, Surti teaches the bulb is hemispherically-shaped and has a rounded face (FIG. 2).
With respect to claim 27, Surti teaches the bulb comprises a material having a refractive index that reduces internal reflections at a distal face of the bulb (para [0031]).
With respect to claim 29, Surti teaches the curvilinear profile is a generally curved profile, which may include hemispherical, elliptical or arch-shaped profiles and the like (para [0023]).
It would be obvious to one of ordinary skill in the art to modify the device of Surti to have the rounded portion of the bulb have a radius of curvature between 120 degrees and 150 degrees because there are only a finite number options for radius of curvature and one of ordinary skill could have pursued the known potential solutions with a reasonable expectation of success.
With respect to claim 31, Surti teaches the thickness of the bulb is configured to compensate for image distortions caused by light refraction at one or more of (i) the interface between the hollow space within which the imaging system is disposed and the solid portion of the bulb, or (ii) the interface between the bulb channel and the solid portion of the bulb at the axial endge of the bulb channel (para [0027]).

Claim(s) 1, 4, 5, 13, 21, and 28 s/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (U.S. 2010/0286475).
With respect to claim 1, Robertson teaches an instrument port for introducing an instrument into a surgical site, the instrument port comprising: 
a port body (122) having an instrument channel (144) extending from a proximal end to a distal end of the port body (FIG. 2); 
a bulb (132) disposed at the distal end of the port body, the bulb comprising a bulb channel (174) extending from a proximal end to a distal end of the bulb, the bulb channel aligned with the instrument channel, wherein the bulb channel and instrument channel are configured to receive the instrument (FIG. 2); and 
an imaging system disposed in the bulb (FIG. 2), wherein the imaging system comprises a camera (136) and an illumination source (162), the illumination source configured to generate a light having a first wavelength, wherein the bulb is at least partially optically transparent to the first wavelength of the light (para [0028]); 
wherein:
the imaging system is fluidically isolated from the surgical site (para [0033], [0056]), and
at least one of (i) relative positions of the camera and the illumination source, or (ii) a thickness of the bulb, is configured to compensate for image distortions caused by light refraction at one or more of (i) an interface between a hollow space within which the imaging system is disposed and a solid portion of the bulb, or (ii) an interface between the bulb channel and the solid portion of the bulb (FIG. 2).
With respect to claim 4, Robertson teaches the bulb includes a bulb wall that defines a hollow space (170) within which the imaging system is disposed, the imaging system inset by a distance from the bulb wall (FIG. 2). 
With respect to claim 5, Robertson teaches the hollow space extends inwardly from the proximal end of the bulb towards the distal end of the bulb (FIG. 2).
With respect to claim 13, Robertson teaches an analogous instrument port wherein the bulb is attached to the port body by a fluid-tight seal (adhesive, para [0033], [0056]).
With respect to claim 21, Robertson teaches the refractive index of the bulb is varied (FIG. 2, 134, 178 for example) to compensate for distortions of images acquired by the camera.
With respect to claim 28, Robertson teaches the port body does not include a separate channel for the imaging system (FIG. 2).

Claims 11, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surti (U.S. 2009/0048486) in view of Titus (U.S. 2012/0209074).
Surti teaches an instrument port as set forth above.  However, Surti does not explicitly teach the imaging system is positioned such that a distal opening of the bulb channel falls within a field of view of the camera.  Surti further does not teach an inset distance of the imaging system.  Finally, Surti does not teach the bulb is deformable.
With respect to claim 11, Titus teaches an analogous instrument port wherein the imaging system is positioned such that a distal opening of the bulb channel falls within a field of view of the camera, and wherein the bulb does not include features obstructing the field of view of the camera (FIG. 4).
Therefore, it would have been prima facie obvious to modify the instrument port of Surti to utilize the field of view taught by Titus in order to provide for improved imaging with an increased working space as organs can be pushed out of the field of view (para [0103] of Titus).
With respect to claim 23, Titus teaches the imaging system is inset from an external surface of the bulb by a range of about 0.5 mm to ab out 1.5 mm (2mm is about 1.5 mm, para [0093]).
With respect to claim 26, Titus teaches the bulb comprises a deformable material that conforms to a shape of tissue at the surgical site (para [0057]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the deformable bulb of Titus with the invention of Surti in order to provide visualization in opaque fluids or semisolids (para [0010] of Titus).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (U.S. 2010/0286475) in view of Jacobsen et al. (U.S. 2009/0318759).
Robertson teaches an instrument port as set forth above.  However, Robertson does not teach an inset distance of the imaging system.  
With respect to claim 24, Jacobsen et al. teaches the imaging system is inset from a distal face of the bulb by a focal distance of the camera (para [0037]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the inset distance as taught by Jacobsen et al. in order to provide a device that can be easily and effectively positioned so that a target object can be imaged substantially in focus (para [0009] of Jacobsen et al.).

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
On pages 6-7, Applicant provides arguments with respect to the claim language, “an interface between the bulb channel and the solid portion of the bulb.”  As is noted in the “Interview Summary” section on page 6, Examiner has made clear that Surti was applied as teaching “a thickness of the bulb” and “an interface between a hollow space within which the imaging system is disposed and a solid portion of the bulb.”  Therefore arguments directed to “an interface between the bulb channel and the solid portion of the bulb” are moot.
On page 8, Applicant argues “[w]ith respect to ‘an interface between a hollow space within which the imaging system is disposed and a solid portion of the bulb,’ Surti has not been shown to disclose any such ‘hollow space.’”  Examiner respectfully disagrees.  Paragraph [0027], cited above, teaches “[t]he imaging system 50 may be disposed proximal to the imaging port 24.”  Paragraph [0027] goes on to teach, “[a]s shown in FIG. 2, a lens 56 may cover the imaging port 24. The lens 56 may be formed as part of the curvilinear portion 34 or the lens 56 may be a separate lens that is fitted into the imaging port 24.”  Therefore Surti teaches the port 24 includes a lens 56 integrally formed as part of the curvilinear surface 34 of the cap 20, and Surti further teaches the imaging system is located proximally from the port 24/lens 56.  One of ordinary skill in the art would understand that because the imaging system 50 is distinct from the port 24 and lens 55 and located proximally to the port 24 and lens 56, there must exist some amount of empty or hollow space between the proximal most surface of the lens 56 and the distal most surface of the imaging system 50.  
On page 8, Applicant argues, “Robertson describes that ‘light shield 178 is disposed within the housing 132 to at least partially block light emitted from the LED light source from being received by the image detector 136.”  Applicant further argues, “[t]his description does not include disclosure of compensating for image distortions caused by light refraction, let alone light refraction at an interface between a hollow space within which the imaging system is disposed and a solid portion of the bulb.”  Examiner respectfully disagrees.  Refraction is the redirection of a wave as it passes from one medium to another (Wikipedia.com).  One of ordinary skill in the art would understand that light emitted from the LED light source that is received by the image detector 136 of Robertson would be refracted multiple times as it passes from the air of the cavity 171, to the bulb, then the air of the lumen 174, through the bulb again, and finally to the air of the cavity 170.  One of ordinary skill in the art would understand that this refracted light that is received by the image detector 136 of Robertson would cause flare in the image, which is an image distortion.  Therefore the relative positions of the camera and the illumination source of Robertson on either side of the light shield 178 functions to compensate for image distortions (flares) caused by light refraction at an interface between a hollow space within which the imaging system is disposed and a solid portion of the bulb.
On page 9, Applicant argues Robert[son]’s elongate body 122 does include a separate channel for the alleged imaging system.  Examiner respectfully disagrees.  The imaging system of Robertson is camera 136 and illumination source 162.  That camera 136 shares a channel with optical fibers 148 is itself proof that the elongate body does not have a separate channel for the imaging system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795